              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


ROBERT LEE PARKS,

        Plaintiff,

              V.                                        CV 118-197


LIZ ROBERTS, et al..

        Defendants.




                                     ORDER




     Before     the   Court    is   Plaintiff's   motion     to   reconsider   the

Court's March 5, 2019 Order (Doc. 26) and corresponding Clerk's

Judgment (Doc. 27).           (Doc. 28.)      The facts of this case are

presented     in   United     States    Magistrate   Judge    Brian   K.   Epps's

February 5, 2019 Report and Recommendation.            (R. & R., Doc. 21, at

1-3.)     Magistrate Judge Epps recommended dismissing Plaintiff's

case for failure to state a claim and denying Plaintiff's emergency

protective order.       (Id. at 5-7.)       In the March 5, 2019 Order, the

Court adopted Magistrate Judge Epps's Report and Recommendation.

(Mar. 5, 2019 Order, Doc. 26.)           On March 18, 2019, Plaintiff filed

the present motion to reconsider the March 5, 2019 Order.                   (Mot.

to Recons., Doc. 28.)

        ^''Reconsideration    of a     previous order is an extraordinary

remedy, to be employed sparingly."            Armbuster v. Rosenbloom, No.

l:15-cv-114, 2016 WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016)
(citation and internal quotation marks); Spellman v. Haley, No.

97-T-640-N,     2004   WL   866837,   at   *2   (M.D.   Ala.    Feb.   22,   2002)

 [L]itigants should not use motions to reconsider as a knee-jerk

reaction   to    an    adverse   ruling.").       Because      it   "is   not   an

appeal, . . . it is improper on a motion for reconsideration to

ask the Court to rethink what the Court has already thought through

— rightly or wrongly." Armbuster, 2016 WL 1441467, at *1 (citation

and internal quotation marks omitted).              It is well established

that "additional facts and arguments that should have been raised

in the first instance are not appropriate grounds for a motion for

reconsideration."       Gougler v. Sirius Prods., Inc., 370 F. Supp. 2d

1185, 1189 (S.D. Ala. 2005) (citation omitted); see also Am. Home

Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1239

(11th Cir. 1985) (cautioning against use of motion to reconsider

to afford a litigant "two bites at the apple"); Rossi v. Troy State

Univ., 330 F. Supp. 2d 1240, 1249-50 (M.D. Ala. 2002) (denying

motion to reconsider where plaintiff failed to submit evidence

prior to entry of order and failed to show good cause for the

omission).      Furthermore, "the moving party must set forth facts or

law of a strongly convincing nature to induce the court to reverse

its prior decision." Burger King Corp. v. Ashland Equities, Inc.,

181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002).                   And, ultimately,

"the decision to grant a motion for reconsideration ^is committed

to the sound discretion of the district judge.'"               Townsend v. Gray,
505 F. App'x 916, 917 (11th Cir. 2013) (quoting Region 8 Forest

Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th

Cir. 1993)).

     A court may reconsider a final order or judgment under Federal

Rule of Civil Procedure 59(e) or 60.             Plaintiff fails to note under

which rule he brings this motion for reconsideration; thus, it is

up to the Court to determine.             Simply put, ""if a motion is filed

within twenty-eight days of judgment, the motion should be analyzed

under Rule 59."        Brown v. Spells, No. 7:ll-cv-91 (HL), 2011 WL

4543905, at *1 (M.D. Ga. Sept. 30, 2011); accord Mahone v. Ray,

326 F.3d 1176, 1177 n.l (11th Cir. 2003).                    Plaintiff filed his

motion to reconsider thirteen days following the challenged order;

thus, the Court analyzes Plaintiff's motion under Rule 59(e).

Reconsideration under Rule 59(e) is justified only when there is:

^^ {!) an intervening change in controlling law; (2) the availability

of new evidence; or (3) the need to correct clear error or prevent

manifest injustice."          Schiefer v. United States, No. CV206-206,

2007 WL 2071264, at *2 (S.D. Ga. July 19, 2007).                       Rule 59(e)

''cannot   be   used   to    relitigate    old    matters,    raise   argument or

present evidence that could have been raised prior to the entry of

judgment."      Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

(citation omitted).

     Plaintiff s case was dismissed for stating only conclusory

allegations      in    his    complaint     and    "offer[ing]        no   evidence
connecting Defendants to any constitutional violation, only his

beliefs."      (R. & R., at 5-6; see also Mar. 5, 2019 Order, at 5.)

Here, Plaintiff offers no new arguments, facts, or evidence to

support the Court reconsidering its March 5, 2019 Order or Cleric's

Judgment.      Plaintiff parrots the same conclusory allegations as

set out in his complaint.        (Compare Am. Compl., Doc. 17, at 4-5,

and R. & R., at 3, 5-6, with Mot. to Recons., at 3-4.)            To the

motion to reconsider. Plaintiff attached a grievance from January

8, 2018.      (Doc. 28, at 7.)   This grievance, however, was included

in the amended complaint (Doc. 17-1, at 47); thus, it does not

constitute new evidence.        See Mays v. U.S. Postal Serv., 122 F.3d

43, 46 (11th Cir. 1997) ('MPJarties cannot introduce new evidence

post-judgment unless they show that the evidence was previously

unavailable.").


        For   the   foregoing     reasons.    Plaintiff's   motion   for

reconsideration (Doc. 28) is DENIED.         This case remains CLOSED.

     ORDER ENTERED at Augusta, Georgia, this             day of October,

2019.



                                    J. R^ND^ HALL,"XHIEF JUDGE
                                   unitedTstates district court
                                   ^UTFfERN DISTRICT OF GEORGIA
